 ARROW CANDY CO., INC.573The employees in the proposed unit are highly skilled workmenperforming duties traditionally associated with the plumbing andsteamfitting craft.They do not interchange with other employeesand are qualified to carry out the usual functions and skills of theirtrade.In some instances welders are assigned to work with plumbers,steamfitters, pipefitters, and refrigeration men.These welders eitherspend their entire time working alongside employees of those classifi-cations or do welding only as an adjunct to their regular duties asplumbers, steamfitters, or other classifications in the unit.5Upon the entire record, the Board finds that a unit of all journeymenplumbers, steamfitters, pipefitters, refrigeration men, and their ap-prentices of the Employers including welders regularly assigned towork with plumbers, steamfitters, pipefitters, and refrigeration men,but excluding all professional employees, guards, watchmen, all super-visors as defined in the Act, and all other employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.5.The individual Employers testified at the hearing that their em-ployment was relatively stable although subject to some fluctuationdependent upon weather and business conditions.All parties areagreed, and the Board finds, that the employment of employees inthe unit is sufficiently stable to permit an election to be held therein.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Election.5In the case of one Employer,Hicks and Ingle, plumbers or apprentices may, onoccasion,be assigned to sorting out and receiving materials sent to the project and act as a"field warehouseman"for the project.The record indicates,however, that such dutiesonly take up a minor portion of their time and are incidental to their work as plumbers.ARROWCANDYCO., INC.andLOCAL452,CANDY&CONFECTIONERYWORKERS UNION, AFL, PETITIONER.Case No. 2-RC-4614. August12, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Milton A. Shaham, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.100 NLRB No. 95. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.While the Employer concedes that it is engaged in commerce, theIntervenor,Amalgamated Union Local 102, United AutomobileWorkers, AFL, contends that the Board does not have jurisdiction onthe ground that the Employer has not yet begun operations.The Employer is engaged in the business of manufacturing lolly-pops, salt water taffy, and hard candies in Brooklyn, New York.'Hilo Packing Co., Inc., herein called Hilo, is engaged in the businessof packing candy and other items.The record shows that Hilo andthe Employer are commonly owned, controlled, supervised,and arelocated on the same premises.The Employersells allits finishedproducts to Hilo; Hilo in turn sells almost 100 percent of its productstoMonte Carlo Sales Corporation, herein called Monte Carlo; thelatter company sells and distributes products to various companiesthroughout the United States.Hilo ships directly to the customersof Monte Carlo. Since August 1, 1951, Hilo has purchased candy andtoys valuedin excessof $100,000, of which 2 percent was shipped frompoints outside the State of New York. Since the same date, Hilo hassold products valuedin excessof $100,000, of which it has shipped90 percent to points outside the State.Accordingly,as wefind thatHilo and the Employer are essentially parts of the same integratedbusinessenterprise the conduct of which, it is clear, substantiallyaffects commerce within the meaning of the Act, we shall assert juris-diction over the Employer 22.The labor organizations involved claim to represent employees.of the Employer.3.The Employer and the Intervenorallege as abar to this proceed-ing acontract between them executed on March 14, 1952.The Peti-tioner contends that its claim of representation was timely made beforethe execution of the contract which, therefore, cannot operate as a bar.On March 8, 1952, the Petitioner telephoned the Employer demand-ing recognition for the production employees and requesting an ap-pointment at the plant.On March 10, 1952, pursuant to their ap-pointment, the Petitioner met with the Employer at the plant and re-peated its demand for recognition.The Employer then indicated thatit was quite willing to give the Petitioner a contract but that it wantedfirst to consult the Intervenor which represented the employees of Hilo.IOn March 1,1952, the Employer purchased the instant plant,which was operatedunder the same company name by its predecessor.Although at the time of hearing theemployees in question were actively employed by the Employer,the plant was not yet inoperation,and the Employer expected to commence production in the immediate future.2 SeeWhite Oak Park,98 NLRB 376;Stanislaus Implement and Hardware Company,Ltd.,91 NLRB 618. ARROW CANDY CO., INC.575The Employer also requested that the Petitioner bring to the plant acopy of its proposed contract.The Petitioner returned the next day(March 11, 1952) with a copy of a contract which it submitted to theEmployer.At this meeting,alsoattended by a representative of theIntervenor, the Employer declined to grant recognition to the Peti-tioner.On.March 14, 1952, the Employer signed a contract with theIntervenor.On March 20, 1952, the Petitioner filed the petitionherein.The foregoing facts raise an issue of the applicability of the Board's;General Electric X-Rayrule 3As enunciated in that case, "where apetition is filed more than 10 days after the assertion of a bare claimof representation, and no extenuating circumstances appear,an agree-ment, otherwise valid, which is executed in the interval should be heldto constitute a bar."The Board has declared that-the purpose of thisrule is to prevent labor organizations from frustrating collective bar-gaining indefinitely by advancing merely colorable representationclaims with the intention of gaining time to augment their strength.'The Board has not applied the 10-dayGeneral Electric X-Rayrulewhere the representation claim was considered more than a "bare''claim, and the particular facts in the case refuted theimplication thatthe purpose of the claiming union was to delay valid collective bar-gaining to strengthen its position.-5The record is clear in this case that with respect to thePetitioner'srepeated demands for recognition on March 8 and 10, 1952, the Em-ployer did not question the claim of majority status and did lead thePetitioner reasonably to believe that it might achieve recognition with-out a Board determinations In view of these extenuatingcircum-stances, we conclude that theGeneral Electric X-Raydoctrine is notapplicable," and that the March 14, 1952, contract is no bar.Accordingly, we find that a question affectingcommerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Acta4. In accordance with the stipulation of the parties, we find that aunit of all production workers at the Employer's Brooklyn, New York,plant, excluding office and clerical workers,professionalworkers,3General Electric X-Ray Corporation,67 NLRB 997.4SeeAcme BrewingCo.. 72 NLRB 1005.See, eg. Chicago Bridge & Iron Company,88 NLRB 402;McLeod Veneer Co., 73NLRB 859;Acme Brewing Co., supra.6 CfReade Scientific Corporation, 73NLRB 310;Consolidated Vultee Aircraft Corpora-tion,74 NLRB 967.'SeeChicago Bridge & Iron Company,supra.'The Intervenor's further motion to dismiss the petition on the ground that thePetitioner's showing of interest,antedating the acquisition of the plant by the Employer,was defective is denied.This is an administrative matter for Board determination ; andwe are administratively satisfied that the Petitioner has made a sufficient showing ofinterest 576DECISIONSOF NATIONALLABOR RELATIONS BOARDwatchmen and guards, and supervisors as defined in the Act, is appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]THE C. L. BAILEY GROCERY COMPANYandBus, SALES,TRUCK DRIVERS,WAREHOUSEMEN AND HELPERS LOCAL UNION No. 637,AFFILIATEDWITH THE INTERNATIONAL BROTHERHOOD or TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. or L.Case No.9-CA-391.August 13,195Decision and OrderOn September 13, 1951, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the Intermediate Report, and a supporting brief.The Board has reviewed the rulings of the TrialExaminerand findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-ceptions and brief, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer,with the followingexceptions, additions, and modifications :11.We find, inagreementwith the Trial Examiner, that the Unionrepresented a majority of Respondent's truck drivers, warehousemen,and helpers at least until March 8; that on March 5, union representa-tives, Jones andKolometzapproachedRespondent's president, Knox,with a request to bargain; that Knox told Jones and Kolometz that hewished to havesome timeto consider the situation and discuss it withRespondent's board of directorsbefore meetingagain with the Union;and that the Union and the Respondent met on March 8 and May 24,1951, without coming to any agreement.3We note and correct the following minor inaccuracies in the Trial Examiner's findings,which do not affect the validity of his ultimate conclusions nor our concurrence therein:(1)Dale Berga, Jr., called Kolometz by telephone on the night of March 6, 1951, andnot on March 7, at stated on page 593 of the Intermediate Report;(2)Wagner joined thepickets about 8 o'clock and not, as found by the Trial Examiner on page 594 of the Inter-mediate Report,about 9 o'clock;(8) Sutton was called for active duty about 2 weeksafter the strike, and not about March 15.1951,as it appears in footnote 19, page 595 ofthe Intermediate Report;(4)Wagner signed on March 9 an application card for thelocal datedMarch7,and not,as found by the Trial Examiner on page 594, footnote 17, acard on February 9 dated February 1.100 NLRB No. 94.